Citation Nr: 0305381	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




VACATUR

The veteran had active service from November 1943 to December 
1944.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim for service connection for Legg-Perthes disease of 
the left hip.  

On January 13, 2003, the Board issued a decision on the 
appellate issue identified above.  In March 2003, the Board 
received evidence from the West Los Angeles VA Medical 
Center, documenting that the veteran died at that facility 
from metastatic prostate cancer on November [redacted], 2002.  

As a matter of law, veteran's claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because the 
veteran died before the Board issued its decision in January 
2003, the Board had no jurisdiction to decide the veteran's 
claim for service connection for a left hip disability.  See 
38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.1302 (2002).  

In Landicho, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that when a claimant died during 
the course of an appeal, the appropriate remedy was to vacate 
the Board's decision, and to dismiss the appeal.  Vacatur of 
the Board decision and dismissal of the appeal on these 
grounds ensures that the decision by the Board and any 
underlying decisions by the RO have no preclusive effect on 
the adjudication of any accrued benefits claims which might 
derive from the veteran's existing entitlements, and which 
might accrue in the future.  Accordingly, and consistent with 
the Court's decision in Landicho, the Board must vacate its 
January 2003 decision and dismiss the appeal.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or to any derivative 
claim which might be brought by a survivor of the veteran,  
38 C.F.R. § 20.1106 (2002).  


ORDER

The Board's January 13, 2003, decision is vacated.

The appeal is dismissed. 


	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

